 


110 HRES 1158 EH: Recognizing the 100th anniversary of the establishment of the Ozark National Forest in Arkansas.
U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1158 
In the House of Representatives, U. S.,

June 9, 2008
 
RESOLUTION 
Recognizing the 100th anniversary of the establishment of the Ozark National Forest in Arkansas. 
 
 
Whereas on March 6, 1908, President Theodore Roosevelt set aside by proclamation 917,944 acres of land for conservation purposes, which was designated as the Ozark National Forest; 
Whereas the Ozark National Forest was the first federally protected stand of hardwoods in the United States; 
Whereas the Ozark National Forest is home to Arkansas’s tallest mountain, Mount Magazine; 
Whereas the Ozark National Forest is home to Blanchard Springs Caverns, which is a magnificent limestone cave system, and the only cave system featuring guided tours administered by the Forest Service; 
Whereas in 2006, the Ozark National Forest helped enrich the lives of 2.1 million visitors by sharing the beauty of Arkansas, which is known as The Natural State; 
Whereas diverse flora in the region include more than 500 species of trees and woody plants, and hardwoods occupy 65 percent of the forests; and 
Whereas the Ozark National Forest operates outstanding destinations for visitors, including the Lake Wedington Recreation Area, which is on the National Register of Historic Places, White Rock Mountain, 6 National Scenic Byways that offer spectacular views of the Ozark Mountains, over 200 camping and picnic sites, 9 swimming beaches, 11 special interest areas, 5 wilderness areas, hundreds of miles of trails, including the Moccasin Gap Horse Trail, the Huckleberry Mountain Horse Trail, the Mill Creek Trail, and the Ozark Highlands Trail, trails for hiking, mountain biking, and recreational off-highway vehicles, and thousands of acres of lakes and streams: Now, therefore, be it  
 
That the House of Representatives recognizes the 100th Anniversary of the establishment of the Ozark National Forest in Arkansas. 
 
Lorraine C. Miller,Clerk.
